DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 08/31/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of metformin HCl as specific first antidiabetic agent and sitagliptin phosphate as specific second antidiabetic agent, claims 1-13, 16-28 read on the elected species and are under examination, claims 14 and 15 do not read on the elected species and are withdrawn from further consideration.
Claims 1-28 are pending, claims 1-13 and 16-28 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pourkavoos  (US20100323011) in view of Wong et al. (US4783337).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Pourkavoos teaches pharmaceutical compositions comprising fixed-dose combinations of an extended-release form of metformin, or a pharmaceutically acceptable salt thereof, coated with an immediate-release form of the DPP-4 inhibitor sitagliptin, or a pharmaceutically acceptable salt thereof (abstract). One aspect of the present invention is directed to pharmaceutical compositions comprising a core tablet formulation of a fixed-amount of metformin, or a pharmaceutically acceptable salt thereof, which core tablet is coated with a sustained-release polymer film which is further coated with an immediate release form of a fixed amount of the DPP-4
inhibitor sitagliptin, or a pharmaceutically acceptable salt thereof. A preferred pharmaceutically acceptable salt of sitagliptin is the dihydrogenphosphate salt of structural formula I above (sitagliptin phosphate). The unit dosage strength of sitagliptin free base anhydrate (active moiety) for inclusion into the fixed-dose combination pharmaceutical compositions of the present invention is 25, 50, and 100 milligrams. An equivalent amount of sitagliptin phosphate monohydrate to the sitagliptin free base anhydrate is used in the pharmaceutical compositions, namely, 32.125, 64.25 and 128.5 milligrams, respectively. The unit dosage strength of the metformin hydrochloride
for incorporation into the fixed-dose combination of the present invention is 250, 500, 750, 850, and 1000 milligrams. These unit dosage strengths of metformin hydrochloride represent the dosage strengths approved in the U.S. for marketing to treat Type 2 diabetes (page 2, [0016-0020]). In a second aspect of the present invention, the metformin core tablet is coated with a functional sustained-release (SR) polymer film that is designed to control the release of metformin from the soluble core tablet leaving a largely intact ghost polymer shell. The polymer film is designed as a porous membrane. The sustained-release polymer film consists of an aqueous organic solution of a sustained-release (SR) polymer, one or more plasticizers, and a pore-forming agent. In one embodiment, the aqueous organic solvent is aqueous acetone. Embodiments of sustained-release polymers are cellulose esters, cellulose diesters, cellulose triesters, cellulose ethers, mixed cellulose esters/ethers, ethylcellulose having
viscosity grades from 10 to 50 cP, ethylcellulose aqueous dispersion, polyvinyl acetate, and methacrylic acid copolymers. In one embodiment, the sustained-release polymer is a cellulose ester selected from the group consisting of cellulose acetate, cellulose diacetate, cellulose triacetate, cellulose acetate propionate, and cellulose acetate butyrate. In a subclass of this class the sustained-release polymer is cellulose
acetate (page 3, [0042-0043]). The amount of sustained-release polymer coated
over the metformin core tablet is based on the percent weight gain and ranges from about 1 to about 10 weight percent (page 4, [0046]). The final pharmaceutical compositions of the present invention are tablets. The tablets may be further filmcoated
such as with a mixture of hydroxypropylcellulose and hydroxypropylmethylcellulose containing titanium dioxide and/or other coloring agents, such as iron oxides, dyes, and
lakes; a mixture of polyvinyl alcohol (PVA) and polyethylene glycol (PEG) containing titanium dioxide and/or other coloring agents, such as iron oxides, dyes, and lakes; or any other suitable immediate-release film-coating agent(s). A commercial
film-coat is Opadry® which is a formulated powder blend provided by Colorcon (page 5, [0054]). The metformin in vitro dissolution profiles (drug release rates) for several SR polymer-coated metformin tablet compositions of the present invention were measured and are shown in FIG. 1-3. All dissolution studies were conducted in USP Apparatus II at 100 rpm in 900-mL water. The three extended-release formulations produced well-differentiated metformin drug release rates with about 80% or higher of label claim being dissolved in about 4-8 hours. The duration of drug release targeted was due to a relatively narrow absorption window for metformin from the gastrointestinal tract.
There is minimal absorption of metformin in the lower part of the ileum and colon, resulting in non-absorption of drug remaining in the dosage form after about 8 hours passage through the gastrointestinal tract. Dissolution profile of sitagliptin phosphate from the drug film layer was also measured and is shown in FIG. 4. The dissolution was found to be complete within 30 minutes and to be comparable to that of sitagliptin phosphate in JANUMET® which is a marketed fixed-dose combination of immediate-release metformin hydrochloride and immediate-release sitagliptin phosphate (page 9, [0075-0076]). In example 1-2, the SR coating is 3-5% of total composition (page 6, [0068]; page 7, [0070]).
	Wong et al. teaches an osmotic system is disclosed comprising a wall comprising in at least a part of a semipermeable material that surrounds a compartment. The compartment contains a first osmotic composition comprising a beneficial drug selected from the group consisting of a calcium antagonist, angiotensin enzyme inhibitor and nonsteroidal anti-inflammatory drugs, and a second and different osmotic composition. A passageway in the wall connects the first composition with the exterior of the system (abstract). The system contains at least one passageway (claim 1). The wall is permeable to the passage of an external fluid, and it is substantially impermeable to the passage of useful agent. There is at least one passageway through the wall for delivering the useful agent from the osmotic system. These systems release a useful agent by fluid being imbibed through the semipermeable wall into the compartment at a rate determined by the thickness and permeability of the semipermeable wall and the osmotic pressure gradient across the semipermeable wall to produce an aqueous solution containing useful agent that is dispensed through a passageway from the system. These systems are extraordinarily effective for delivering a useful agent that is soluble in the fluid and exhibits an osmotic pressure gradient across the semipermeable wall against the external fluid (column 2, line 1-17). In one embodiment, a 0.26 mm diameter passageway is laser drilled through the wall and semipermeable wall is 0.17 mm thick (column 24, example 1). In another embodiment, the diameter of passageway is 0.35mm, 0.39mm  and 0.51mm (column 25, line 10-15; column 28, example 15); column 30, example 22). In Fig. 1, the passageway 13 is in the center of round tablet (Fig. 1).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Pourkavoos is that Pourkavoos  do not expressly teach passageway. This deficiency in Pourkavoos is cured by the teachings of Wong et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have passageway in the sustained-release polymer film, as suggested by Wong et al.,  and produce the instant invention.
Pourkavoos  teaches a pharmaceutical compositions comprising a core tablet formulation of a fixed-amount of metformin, or a pharmaceutically acceptable salt such as HCl salt, which core tablet is coated with a sustained-release polymer film which is further coated with an immediate release form of a fixed amount of the DPP-4 inhibitor sitagliptin or its phosphate salt.
One of ordinary skill in the art would have been motivated to have at least one passageway on the sustained released polymer film because such system with at least one passageway are extraordinarily effective for delivering a useful agent that is soluble in the fluid and exhibits an osmotic pressure gradient across the semipermeable wall against the external fluid as suggested by Wong et al. Since it is desirable to be extraordinarily effective for delivering, it is obvious for one of ordinary skill in the art to have at least one passageway on the sustained released polymer film and produce instant claimed invention with reasonable expectation of success.
Regarding maximum plasma concentration in claim 1, 7-8, according to Fig. 1 of Pourkavoos, after 7.5h to 15h after administration, the dissolution of most (90-100%) of metformin has been done, and this would result in maximum plasma concentration. Since prior arts teach the same or substantially same composition, this same or substantially same composition is expected to have the same release profile such as maximum plasma concentration.
Regarding claims 5-6, 12-13, Pourkavoos teaches those dissolution in Fig. 1-4.
Regarding claims 17-20, Pourkavoos teaches outer seal film comprising polyvinyl alcohol (PVA) and polyethylene glycol (PEG) containing titanium dioxide, and one of ordinary skill in the art to optimize the amount of outer seal film to have the claimed range through routing experimentation, especially in the absence of showing criticality of claimed range. MPEP 2144.05.
Regarding claims 21-24, Wong et al. teaches at least one passageway in the center of round tablet, thus, two passageway is obvious, since the first one is in the center, another is obvious to be in the other side of center at least for evenly releasing active agent.
Regarding claims 25-28, Wong et al. teaches diameter of passageway is 0.51mm and thick of membrane wall is 0.17mm,  thus, the depth of passageway is at least the thick of membrane 0.17mm, and it is obvious for one of ordinary skill in the art to optimize the depth through routing experimentation to be in the arrange of 0.30-1.40mm in the absence of evidence of showing criticality. MPEP 2144.05.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that there is no teaching of "the oral dosage form
realizes a controlled release of the at least one first antidiabetic agent such that upon a
single-dose oral administration. the oral dosage form provides a maximum plasma concentration of the at least one first antidiabetic agent in the subiect from approximately 7.5 to 15 hours after administration" (underlines and italics for highlights), and Applicant respectfully submits that this specific claim limitation (i.e. in vivo plasma concentration) is NOT disclosed, taught or suggested in Pourkavoos or Wong et al., regardless of being considered alone or in combination. To be more specific, while Pourkavoos discloses in vitro dissolution profile of metformin, it has NO disclosure or even mentioning of the in vivo plasma concentration of the pharmaceutical composition it discloses throughout its specification; and Wong et al. only mentions the osmotic device or method it discloses can be used for managing the plasma levels or for establishing steady-state plasma levels (i.e. Examples 5 and 19, and claim 5) but nothing more. Therefore, currently pending independent claim 1, as well as other claims 2-13 and 16-28 that depend therefrom, are patentable over these two cited references for at least this reason set forth above.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, Pourkavoos teaches , after 7.5h to 15h after administration, the dissolution of most (90-100%) of metformin has been done, and this would result in maximum plasma concentration. Since prior arts teach the same or substantially same composition, this same or substantially same composition is expected to have the same release profile such as maximum plasma concentration. MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). Thus, prior art teaches each limitation of applicant’s claimed invention, either expressly or inherently; and applicants failed to meet their burden that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product, therefore, the 103 rejection is still proper.

Applicants argue that there is no motivation for one of ordinary skill
in the art to combine the teachings of Pourkavoos (which discloses a sustained released polymer film) and Wong et al. (which teaches the "passageway" design) to thereby obtain the claimed invention in this instant application. Because the sustained-release polymer films as disclosed in Pourkavoos already provide a sufficiently good control over the release of metformin from the inner core, there is NO motivation for people skilled in the field to further apply the passageway design in Wong et al., as it would have caused further complexicity and uncertainty without a guaranteed success.
	In response to this argument: This is not persuasive. As discussed in the above 103 rejections, Wong et al.  such system with at least one passageway are extraordinarily effective for delivering a useful agent that is soluble in the fluid and exhibits an osmotic pressure gradient across the semipermeable wall against the external fluid  and since it is desirable to be extraordinarily effective for delivering, it is obvious for one of ordinary skill in the art to have at least one passageway on the sustained released polymer film and produce instant claimed invention with reasonable expectation of success. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16355819 in view of Wong et al. (US4783337). The reference application teaches each limitation of applicant’s claimed invention except passageway, in view of Wong et al. teaches at least one passageway, it is obvious for one of ordinary skill in the art to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Response to Argument:
Applicants argue the same as 103 rejection.
In response to this argument; This is not persuasive. For the same reason for the response to argument for 103 rejection, those argument are not sufficient to overcome the ODP rejections.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613